Citation Nr: 1731407	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO. 13-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for arteriosclerotic coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for arteriosclerotic coronary artery disease (claimed as ischemic heart disease), assigning an initial 30 percent rating. In May 2015, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

During the appeal period, the Veteran's arteriosclerotic coronary artery disease was productive of a workload of greater than 5 METs but not greater than 7 METs and resulted in dyspnea, fatigue, and angina. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for arteriosclerotic coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005.



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2010. The Veteran has not alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, private medical treatment records and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.


II. Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. The Veteran's entire history is reviewed when making disability evaluations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations provide that for application of the evaluation criteria for cardiovascular disorders: (a) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram (ECG), or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases; (b) Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, metabolic equivalents (METs) testing is required in all cases except: (1) When there is a medical contraindication, (2) When the left ventricular ejection fraction has been measured and is 50% or less, (3) When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) When a 100% evaluation can be assigned on another basis; and (c) If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 38 C.F.R. § 4.100 (2016). 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory decision of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant. However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2016).

The Veteran's arteriosclerotic coronary artery disease is currently rated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. DC 7005 provides for a higher 60 percent evaluation with more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A maximum 100 percent rating is warranted for chronic congestive heart failure; a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104 (2016), DC 7005.


In this case, the Veteran contends that his service connected arteriosclerotic coronary artery disease is more severe than is recognized by the present 30 percent evaluation. 

VA treatment records dated April 2010 confirm a diagnosis of coronary artery disease and a bypass surgery as well as medical treatment with 12.5 mg of carvedilol daily and aspirin. 

A VA examination dated September 2010 reflects the Veteran had congestive heart failure in November 2009. The examiner diagnosed the Veteran with arteriosclerotic coronary artery disease and noted METs of greater than 5 but less than 7 with fatigue but without evidence of cardiac hypertrophy or dilatation. The examiner noted no episodes of acute congestive heart failure within the past year. Finally, the examiner opined that the disability did not impact the Veteran's ability to work. 

An ischemic heart disease disability benefits questionnaire dated August 2013 and completed by the Veteran's treating physician again confirmed diagnosis of coronary artery disease as well as cardiomyopathy. The physician noted ongoing medical treatment with several medications. He also noted that the Veteran suffered a myocardial infarction in 2007 and had an automatic cardioverter defibrillator implanted in February 2012. The physician noted no congestive heart failure, and he found METS of greater than 3 but less than 5 with dyspnea and chest pain. The LVEF was 30-35 percent as of an August 2013 echocardiogram.  

Private medical treatment records dated April 2014 through November 2014 reflect LVEF at 35-40 percent and an increase in the Veteran's shortness of breath with a notation of exacerbation of congestive heart failure. A treatment record dated May 2014 notes that the Veteran's cardiomyopathy was felt to be initially nonischemic secondary to valvular disease or hypertension. 

Another ischemic heart disease disability benefits questionnaire, received by VA in April 2015, again confirmed diagnosis of coronary heart disease as well as ongoing treatment with medication for the disability. The examiner did not note myocardial infarction, but he did note the Veteran suffered from chronic congestive heart failure. The examiner noted METS of 3 or less with dyspnea, fatigue, and angina. The examiner further found evidence of cardiac hypertrophy or dilatation and opined that the Veteran could not function fully on a daily basis without rest. 

A VA examination dated January 2016 noted coronary artery disease and cardiomyopathy. The examiner further noted the Veteran's concurrent diagnosis of valvular heart disease and his previous aortic valve replacement for critical stenosis. The examiner noted the Veteran had a myocardial infarction at the time of his April 2010 heart surgery, but did not find that the Veteran had congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions. There was no evidence of hypertrophy or dilatation. Concerning the Veteran's coronary bypass surgery, the examiner opined that the surgery was for a single vessel coronary artery disease, and after examining medical treatment records from August 2013, the examiner found that there was no underlying obstructive coronary artery disease at the time of the surgery. She concluded that the Veteran's cardiomyopathy, valvular heart disease, and valve replacement was unrelated to his service-connected coronary artery disease. As rationale for her opinion, the examiner stated that critical aortic stenosis is a known cause for decreased blood flow to the heart, which can occur in the absence of significant coronary artery disease. During the stress test, the examiner noted the Veteran's inability to tolerate treadmill testing due to multiple non-service-connected conditions including musculoskeletal and cardiac disorders as well as a body mass index greater than 40. 

The examiner measured the Veteran's METs level at least greater than 7 but not greater than 10 based solely upon his coronary artery disease. As rationale for this finding the examiner noted the lack of evidence for obstructive coronary artery disease as a cause for the Veteran's limitations. The examiner also stated that the Veteran's decrease in LVEF is not due to his coronary artery disease but is instead because of his other non-service-connected coronary conditions. The examiner then reviewed past VA examination reports and disability benefits questionnaires. Concerning the August 2013 questionnaire, the examiner opined that no distinction is made between the Veteran's cardiac limitations due to non-service-connected valvular heart disease versus limitations due to service-connected coronary artery disease. Concerning the April 2015 questionnaire, the examiner similarly opined that it was insufficient to rate the Veteran's condition, predominantly because a distinction between the Veteran's significant aortic stenosis-related conditions and the service-connected coronary artery disease was not made. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating for arteriosclerotic coronary artery disease greater than 30 percent. Here, the January 2016 VA examiner clearly explained why the Veteran's METs level and LVEF readings as noted by the August 2013 and April 2015 examinations were inaccurate as to the question of disability caused solely by service-connected arteriosclerotic coronary artery disease. The January 2016 examiner clearly found the Veteran's METs level to be 7-10, when considering effects from arteriosclerotic coronary artery disease alone. This does not more nearly approximate the criteria for the next higher rating. 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board notes that the evaluation of 3-5 METs was made during the August 2013 examination, and the evaluation of 3 or less METs was made during the April 2015 examination. However, as noted by the January 2016 examiner, both the August 2013 and April 2015 examinations failed to differentiate limitations that were caused by the Veteran's service-connected coronary artery disease from those caused by his non-service-connected coronary conditions. The Board further notes that the Veteran has had several evaluations of decreased LVEF, specifically as reflected in his August 2013 and April 2015 examination reports and in his private medical treatment records. Again, however, as noted by the January 2016 examiner, these evaluations were made by examining all of the Veteran's coronary conditions and do not specify his LVEF solely based upon his service-connected coronary artery disease. The Board finds the opinion of the January 2016 VA examiner highly credible, probative, and persuasive against a higher rating because the opinion is based on the Veteran's pertinent medical history as well as the results of a physical examination, and it gives a thorough, well-explained rationale for all opinions; the report provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In contrast, the Board finds the August 2013 and April 2015 opinions less probative as neither gives a rationale for opinions made and both fail to opine as to which of the Veteran's conditions cause his limitations. 

The Veteran is competent to report certain obvious symptoms of a cardiovascular disorder but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the VA medical professional who examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Thus, the Board concludes that the Veteran's arteriosclerotic coronary artery disease has not more closely approximated the criteria for a rating in excess of 30 percent at any point in the appeal period. Accordingly, a rating in excess of 30 percent for arteriosclerotic coronary artery disease is not warranted, there is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against a higher rating for arteriosclerotic coronary artery disease for the entirety of the period on appeal. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.


ORDER

Entitlement to an initial rating in excess of 30 percent for arteriosclerotic coronary artery disease is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


